NO. 12-19-00331-CV

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE MATTER OF THE                                      §        APPEAL FROM THE 392ND

 MARRIAGE OF BONNIE B. DOYLE                               §        JUDICIAL DISTRICT COURT

 AND BENNIE WAYNE DOYLE                                    §        HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
        This accelerated appeal is being dismissed for want of prosecution. 1 See TEX. R. APP. P.
42.3(b). Bonnie Broussard Doyle filed a notice of appeal from an order appointing a receiver. The
clerk’s record was filed on December 13, 2019 and the reporter’s record was filed on January 13,
2020. 2 Bonnie’s brief was due on or before February 3, 2020. On February 5, this Court notified
Bonnie that the brief was past due. We further notified Bonnie that the appeal may be dismissed
for want of prosecution unless a motion for extension of time, containing a reasonable explanation
for the failure to file a brief and showing that Appellee had not suffered material injury thereby, is
filed no later than February 18. That deadline expired without a motion for extension of time or
other response from Bonnie.
         When an appellant fails to timely file a brief, the appellate court may dismiss the appeal
for want of prosecution, unless the appellant reasonably explains the failure and the appellee is not
significantly injured by the appellant’s failure to timely file a brief. TEX. R. APP. P. 38.8(a)(1).
Because Bonnie failed to (1) either file a timely brief or file a late brief accompanied by a motion



        1
            See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1) (West Supp. 2019); see also TEX. R. APP. P. 28.1(a).
        2
          On November 13, 2019, this Court dismissed the appeal for failure to comply with Texas Rule of Appellate
Procedure 5. See In the Matter of the Marriage of Doyle, No. 12-19-00331-CV, 2019 WL 5956673 (Tex. App.—
Tyler Nov. 13, 2019, no pet.) (mem. op.). Bonnie subsequently paid the filing fee in accordance with Rule 5; we
granted her motion for rehearing and reinstated the appeal.
for leave to file late brief or (2) file a motion for extension of time along with the required filing
fee, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 28, 2020


                                        NO. 12-19-00331-CV


                       IN THE MATTER OF THE MARRIAGE OF
                    BONNIE B. DOYLE AND BENNIE WAYNE DOYLE


                               Appeal from the 392nd District Court
                   of Henderson County, Texas (Tr.Ct.No. FAM17-0152-392)

       THIS CAUSE came to be heard on the appellate record; and the same being considered, it
is the opinion of this Court that this appeal should be dismissed for want of prosecution.
       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed for want of prosecution; and that this decision be certified to
the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.